UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1148



BARBARA LLOYD,

                                            Plaintiff - Appellant,

          and


MAXINE BROCK; JOSEPH SEARS; VLYSSES S.
BROADDUS; WINSTON LLOYD; JAMES W. PAYNE, JR.;
FRANCIS V. PENNY; JOSEPH LYNCH,

                                                       Plaintiffs,

          versus


BISHOP L. ROBINSON, Retired Secretary of Pub-
lic Safety and Correctional Services, sued in
his official and individual capacity; STUART
O. SIMMS, Current Secretary of Public Safety
and Correctional Services, sued in his offi-
cial and individual capacity; RICHARD A.
LANHAM, JR., Current Commissioner of Correc-
tions; WILLIAM W. SONDERVAN, Current Commis-
sioner of Corrections; WARDEN BESHEARS, Re-
tired Warden, Eastern Correctional Institu-
tion, sued in his official and individual
capacity; ALEXANDER FRANCIS, Warden, Maryland
Correctional Pre-Release System, sued in his
official and individual capacity; AT&T TELE-
PHONE COMPANY; J. JOSEPH CURRAN, JR., Attorney
General of the State of Maryland; BELL ATLAN-
TIC TELEPHONE COMPANY; KATHLEEN KENNEDY TOWN-
SEND, Lieutenant Governor, State of Maryland;
PRESIDENT OF BELL ATLANTIC TELEPHONE COMPANY;
JOHN DOE TELEPHONE COMPANIES,

                                           Defendants - Appellees.
Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-99-
3838-AMD)


Submitted:   July 13, 2000                 Decided:   July 20, 2000


Before WIDENER, LUTTIG, and TRAXLER,* Circuit Judges.


Dismissed by unpublished per curiam opinion.


Barbara Lloyd, Appellant Pro Se.      Matthew Wade Nayden, Pamela
Janice White, Sharon A. Snyder, OBER, KALER, GRIMES & SHRIVER, Bal-
timore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




     *
       Judge Traxler did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) (1994).


                                2
PER CURIAM:

     Barbara Lloyd appeals the district court’s order dismissing as

frivolous her civil action filed against various state officials,

AT&T Telephone Co., Bell Atlantic Telephone Co., the President of

Bell Atlantic Telephone Co., and various John Doe telephone com-

panies.    We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny Lloyd’s

motion to proceed in forma pauperis and dismiss on the reasoning of

the district court.   See Brock v. Robinson, No. CA-99-3838-AMD (D.

Md. Jan. 3, 2000).    Given this disposition, we deny AT&T’s motion

to supplement the record.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  3